OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                               - AUSTIN
GROVER   SELLERS
ATTORNEY  GENERAL




               gI.mllllp     aolata   your fumlrhing a4 aa
         0plalQn  to t ra leg8lbbr or tiel
               a,II                      tp tiaorl
         II&¶alaor;whrtha aa AIlgWt ll,1930,thrdata
.




                      It      la ow oplnloabaradw
                                                ilraia
                                                    authorByrhioh
        haa beon        wit21 rp ad
                     qUQt6d           by ttra Oowta larual tiaraalaoa
        @ h a& thpea r lo fldop?100 ll@Ma by Hr. aaa !&a ml 0 Qo
        August 11+,                *hiti are in at?tOt WAfWlitf   dth   th   'a00
        t1oa lm u             t   6alatra at &at tlar, kee taw‘df~OOto uta
                                                                    a
        rwalt im bh4 adoptlaP of the aLaor aa aisd of thr date aamoN
        oxroutrd,aem~,   Au@artll,l9)0.




    .




        0mBtfb:ddt